JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00992-CV

                        JORDAN AND ASSOCIATES, Appellant

                                            V.

                                 LISA WELLS, Appellee

      Appeal from the 506th District Court of Grimes County. (Tr. Ct. No. 32055).

       This is a statutory interlocutory appeal from the trial court’s November 3, 2014
order denying appellant’s motion to dismiss. After submitting the case on the appellate
record and the arguments properly raised by the parties, the Court holds that there was
reversible error in the trial court’s order in that it denied the motion to dismiss filed by
Jordan and Associates. Accordingly, the Court reverses the trial court’s order and
remands the case to the trial court for entry of judgment dismissing appellee Lisa
Wells’s claims against Jordan and Associates.

       The Court orders that the appellee, Lisa Wells, pay all appellate costs.

       The Court orders that this decision be certified below for observance.

Judgment rendered July 30, 2015. Panel consists of Chief Justice Radack and Justices
Higley and Massengale. Opinion delivered by Justice Massengale.